ORDER

PER CURIAM.
Neva Storm-Conley, Rhonda Berning, and Julie Barnett (“Appellants”) appeal from the trial court’s grant of summary judgment in favor of the Bank of Edwards-ville (“Bank”) in Appellants’ lawsuit alleging a “civil conspiracy” against the Bank and other defendants. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).